ACCEPTED
                                                                                          03-14-00737-CV
                                                                                                  4014872
                                                                                 THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     2/4/2015 10:43:04 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                              No. 03-14-00737-CV

                     In the Third Court of Appeals                       FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                            Austin, Texas                         2/4/2015 10:43:04 AM
                             __________________                     JEFFREY D. KYLE
                                                                          Clerk

                    CHASE CARMEN HUNTER
                                         Appellant,
                               v.
       ELEANOR KITZMAN, JULIA RATHGEBER, AND THE TEXAS
                  DEPARTMENT OF INSURANCE
                                         Appellees.
                     ______________________
                 On Appeal from the 250th Judicial District Court
                        Cause No. D-1-GN-13-001957
                              Travis County, Texas
                         _______________________
    APPELLEES’ SUPPLEMENTAL CERTIFICATE OF SERVICE OF
                  APPELLEES’ CONTEST TO
           APPELLANT’S AFFIDAVIT OF INDIGENCE
                    _____________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      I hereby certify that on the 4th day of February, 2015, a true and correct copy of

Appellees’ Contest to Appellant’s Affidavit of Indigence was sent by regular and

certified mail (CMRRR # 7004 1160 0000 7309 1311) via the U.S. Postal Service to the

following:

Chase Carmen Hunter
340 S. Lemon Ave., #9039
Walnut, CA 91789
Respectfully submitted,

KEN PAXTON
Attorney General

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

ROBERT O’KEEFE
Division Chief,
Financial Litigation, Tax, and Charitable Trusts
Division


/s/ Cynthia A. Morales
Cynthia A. Morales
Assistant Attorney General
Texas Bar No. 14417420
Financial Litigation, Tax, and Charitable Trusts
Division P.O. Box 12548
Austin, Texas 78711-2548
(512) 475-4470 Phone
(512) 477-2348 Fax
cynthia.morales@texasattorneygeneral.gov

Attorneys for Appellees, Eleanor Kitzman,
Julia Rathgeber, and the Texas Department of
Insurance




         2
                             CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of February, 2015, a true and correct copy of the
above foregoing document, Supplemental Certificate of Appellees’ Contest to
Appellant’s Affidavit of Indigence was sent by regular and certified mail (#7004 1160
0000 7309 1311) via the U.S. Postal Service, as well as by email, to the following:

Chase Carmen Hunter
340 S. Lemon Ave., #9039
Walnut, CA 91789
chase_hunter@yahoo.com

                                          /s/ Cynthia A. Morales
                                          CYNTHIA A. MORALES




                                             3
                                                 February 4, 2015
   Via E-Filing
   Jeffrey D. Kyle
   Clerk of the 3rd Court of Appeals
   Price Daniel Sr. Building
   209 West 14th Street, Room 101
   Austin, Texas 78701

           Re:      No. 03-14-00737-CV; Chase Carmen Hunter v. Eleanor Kitzman, Julia
                    Rathgeber, and Texas Department of Insurance; In the Third Court of
                    Appeals

 Dear Mr. Kyle:

        It was brought to my attention on January 2, 2015, that appellees’ Contest to
 Affidavit of Indigence that was filed in the above case was served to the Appellant at
 a different address than she uses in this proceeding. Appellant has requested that we
 re-serve her at the address that she is using for this proceeding, and we are doing so
 today via regular and certified mail. As a courtesy, and as per her request, we are
 also today sending her a copy to her email address: chase_hunter@yahoo.com.

       Along with this letter, we are today also filing a Supplemental Certificate of
 Service with this Court indicating such additional service of the Appellee’s Contest
 to Appellant’s Affidavit of Indigence.

           Please feel free to contact me should you have any questions. Thank you.

 Sincerely,

 /s/ Cynthia A. Morales
 Cynthia A. Morales
 Texas State Bar No. 14417420
 Assistant Attorney General
 Financial Litigation, Tax, and Charitable Trusts Division
 P.O. Box 12548
 Austin, Texas 78711-2548
 (512) 475-4470 - Phone
POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer
Jeffrey D. Kyle
No. 03-14-00737-CV
February 4, 2015
Page 2 of 2

(512) 477-2348 - Fax
cynthia.morales@texasattorneygeneral.gov

CAM/did
Enclosure

cc: Chase Carmen Hunter                 Via First Class Mail, Email, &
    340 S. Lemon Ave., #9039        CMRRR #7004 1160 0000 7309 1311
    Walnut, CA 91789

     Judge Lora Livingston                         Via First Class Mail
     Travis County Local
     Administrative Judge

     William Vavra                                 Via First Class Mail
     Travis County District
     Clerk’s Office